Citation Nr: 0515097	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  01-08 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied service connection 
for cervical spine degenerative joint disease and lumbar 
spine degenerative joint disease.  In May 2002, the case was 
remanded by the Board.  The veteran testified at a hearing at 
the RO in May 2003. 

Although the issue of entitlement to an increased rating for 
post-traumatic stress disorder was also originally on appeal, 
the veteran withdrew that issue in August 2003. 


FINDING OF FACT

The veteran's degenerative joint disease of the cervical 
spine and lumbosacral spine are causally related to combat 
injuries suffered during his service in Vietnam.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the cervical spine was 
incurred in the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2004).

2.  Degenerative joint disease of the lumbosacral spine was 
incurred in the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA duties pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA) have been satisfied is not required.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
Board finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran. 

Factual Background

The veteran performed active service between February 1966 
and March 1969.  

Service medical records reflect that the veteran was severely 
injured in September 1967 by a booby-trapped land mine.  The 
veteran incurred shell fragment wounds to the right shoulder, 
right forearm, posterior trunk, left buttock, right leg, 
right heel and left knee, muscle damage to muscle groups (MG) 
II, VIII, XX, XI, XII, XIII and XVII, and scars on the right 
shoulder, right mid forearm, left buttocks, posterior medial 
aspect of the mid leg on the right thigh, the lateral aspect 
of the right heel, the posterior trunk at the L-5 level, and 
the popliteal region of the left lower extremity.  

Service records do not describe the nature of the booby trap 
explosion and the veteran has no memory of the explosion, but 
the veteran reports being told by fellow soldiers that he was 
thrown threw the air approximately 30 feet by the explosion.

Service medical records reflect that the veteran was 
hospitalized at various military hospitals for approximately 
seven months following the land mine explosion.
Service medical records reflect that the veteran was on 
profile for the remainder of his active service, and was 
followed by the orthopedic service, primarily for right heel 
pain, for 11 months after being injured.

An April 1968 service medical record reflects that the 
veteran was seen for pain with walking.  The examining 
orthopedic physician found no symptoms of sacral nerve damage 
and was unable to locate the source of the pain. 

A February 1994 private medical record reflects that the 
veteran was seen by Dr. Thomas A. Stanford, of Stanford 
Orthopedics, following an automobile accident.  X-rays of the 
lumbar spine showed mild facet arthritis, a little settling 
and spurring in the lumbosacral area, and some slight 
interspace narrowing at the L1-2 level.  X-rays of the 
cervical spine showed an arthritic spur at C5-C6 which went 
around the joint and affected the spinal canal, which the 
physician opined was not a normal x-ray for the age of 47.  

A May 2000 private medical record reflects that the veteran 
was seen by Dr. Stanford complaining of neck and back pain.  
For the first time, the veteran told Dr. Stanford of his 1967 
injuries as a result of the land mine explosion.  The veteran 
told him that he spent more than six months in various 
hospitals following the land mine explosion.  He reported 
neck and low back pain with numbness in his arms and legs as 
well as his hands and feet.

Dr. Stanford opined that the cause of the pre-existing 
cervical joint damage he found in 1994 following the 
automobile accident was caused by the 1967 land mine 
explosion.  He further opined that the veteran's neck pain, 
shoulder pain, and paresthesia in both upper extremities all 
stemmed from the 1967 event.

The veteran received a VA medical examination in August 2000.  
There is no indication that the claim file was reviewed.  The 
veteran reported low back pain intermittently, as well as 
neck pain and interscapular pain with numbness in the 
bilateral upper and lower extremities.  The veteran reported 
undergoing physical therapy and using muscle relaxants, pain 
medications, NSAIDs and a TENS unit for relief of pain.

X-rays of the pelvis revealed foreign bodies on the left 
side.

The examining physician diagnosed degenerative joint disease 
of L5-S1 and C4-C5 and C5-C6.  For reasons which are not 
clear in the report, the examining physician believed the 
veteran was involved in a mining accident and stated he did 
not "feel that the level of his injuries from his mining 
accident have led to an etiological source of his 
degenerative disease of his cervical and lumbar spine."

An August 2000 VA physical therapy consult notes the 
veteran's history of neck pain for years.  Significant 
findings included reduced segmental spinal mobility secondary 
to compensatory changes as a result of chronic faulty 
posture.

A September 2000 letter from Dr. Stanford provided a medical 
opinion that the veteran injured the joints in the cervical 
and lumbar areas when struck by a booby trap in September 
1967 and, in the process of time, developed significant 
arthritis.

He noted he first saw the veteran in February 1994, following 
a car accident.  At that time he noted the veteran had pre-
existing arthritis in the cervical and lumbar areas which 
occurred from trauma long before the car accident.

He referenced a July 1994 MRI by Dr. Ball who found anterior 
cord compression by spur at C4-5 and C5-6, right C5 
compression by spurs, left C7 compression by a soft disc, and 
bilateral C6 root compression by spur.  It was his opinion 
that the onset of the cervical arthritis was the insult which 
the veteran's body received when he was 22 years of age [when 
struck by the booby trap].

Dr. Stanford opined that the significant arthritis he saw in 
1994 "had to be" from the traumatic injury to the joint 
when the veteran was struck by the booby trap.  Over time, 
the veteran developed significant arthritis and spinal 
stenosis in the lumbosacral area.

Dr. Stanford's stated rationale for his opinions was that the 
significant spurring exhibited by the veteran in 1994 was 
caused by a traumatic insult which took many years to 
develop.

A November 2001 letter from Dr. Stanford provided a medical 
opinion that the veteran's cervical and lumbar spine problems 
are directly attributable to the injuries the veteran 
incurred in 1967 while the veteran was wounded in Viet Nam.

Dr. Stanford stated that he had reviewed the veteran's 
military medical records.  He cited the documented wound at 
L5 in the lumbar area of his spine, which he related to the 
arthritic spurs the veteran now has at that point which 
compress his spinal canal and spinal cord.  He further noted 
the scar tissue on the veteran's back and shoulders which 
resulted from the shrapnel wounds all the way up to the 
veteran's neck.  He specifically noted the military records 
referring to the tenderness in the veteran's right heel and 
leg, a year and 1/2 following the wounds incurred in 1967, and 
the documentation that the veteran walked on the toes and 
ball of his right foot for more than one year.  He opined 
that the veteran's compensating gait to avoid pain while 
walking "in all probability caused additional damage to the 
veteran's spinal condition as a result of malalignment."

Dr. Stanford reiterated that the arthritic spurs tell him 
that the injury occurred when the veteran was wounded in 
1967, and that he had reviewed all medical reports and x-
rays, and had no doubt the current neck and back problems are 
related to the 1967 injury.  Finally, he noted that the 
veteran's post-service work history was purely administrative 
and, therefore, a post-service work injury could be ruled 
out.

In January 2003, the veteran received a VA medical 
examination.  The examining physician noted that he had 
"reviewed part of his record and part of the letters written 
by his private orthopedist..." (emphasis supplied).

The impression was spondylosis of the cervical spine and 
degenerative disk disease of the lumbar spine.  It was the 
examining physician's opinion that the veteran's problems 
were less likely than not related to the injury sustained 
while he was in the military; specifically, it was unlikely 
that a muscular injury to the shoulder contributed to the 
veteran's degenerative changes in the cervical spine, and it 
was unlikely that "the [unspecified] muscular injury" 
contributed to the veteran's degenerative disc disease of the 
lumbar spine.

The examining physician said that, while it was not 
unreasonable to suggest that an injury to the back in the 
1960's could, over time, develop into worsening degenerative 
changes as seen in the veteran's spine, there was "no 
mention in the chart of any neck injury."  And, regardless 
of the type of employment the veteran has had through the 
years, degenerative changes were "often seen" in patients 
without antecedent trauma, and it is "not unheard of" that 
people develop degenerative disk disease who are not in labor 
type jobs or who are without previous trauma.

Legal Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §1110 (West 2002).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

Analysis

The evidence clearly shows that the veteran was injured in 
September 1967 as a result of a booby trap (land mine) 
explosion while performing active service.  Likewise, the 
evidence clearly shows that the veteran has current cervical 
and lumbosacral disability.  The only evidentiary matter at 
issue in this case is whether or not the disabilities are 
related to service.

Service medical records reflect numerous shrapnel wounds, 
including shrapnel wounds to the shoulder and lumbar spine 
(L5) areas.  They do not reflect an injury to the cervical 
spine or lumbar spine.  They do reflect the veteran's 
complaint of pain with walking, seven months post injury, 
with the examining orthopedic physician unable to locate the 
source of the pain. 

Dr. Stanford, the veteran's private orthopedist has provided 
his medical treatment records and three letters discussing 
the veteran's cervical and lumbar problems.

Dr. Stanford first treated the veteran in 1994, following an 
automobile accident.  Treatment records reflect Dr. 
Stanford's recognition of the veteran's pre-existing cervical 
and lumbar spine degenerative disease at the time of the 
accident, which were unusual for someone of the veteran's 
age.  

Subsequently, Dr. Stanford learned of the veteran's 1967 
injuries.  He reviewed copies of the military medical records 
provided by the veteran and concluded that the cause of the 
veteran's cervical and lumbar spine problems which he first 
observed in 1994 were directly attributable to the 1967 
injuries.  He related the documented shrapnel wound in L5 
area of the spine to the arthritic spurs in that area which 
now compress the spinal canal and spinal cord.  He related 
the documented shell fragment wounds and scar tissue on the 
veteran's back and shoulder, up to his neck, to the current 
cervical spine disability.  He related the documented wounds 
to the right leg and right foot, especially the service 
records reflecting recurring tenderness in the right heel one 
1/2 years post-injury, to the veteran's current spinal 
condition, because the veteran compensated for the pain by 
walking on his toes and the ball of his right foot for more 
than a year, causing malalignment and further spinal damage.

The Board recognizes that Dr. Stanford did not have access to 
the claims file itself but, rather, only to copies of the 
military medical records provided by the veteran.  The Board 
notes, however, that Dr. Stanford has referenced virtually 
everything of relevance in the service medical records, and 
there is no other significant medical evidence elsewhere in 
the claim file relative to the veteran's back problems, or 
any competent medical evidence inconsistent with his 
opinions, including the two VA examinations. 

An August 2000 VA medical examination includes an x-ray 
finding of foreign bodies on the left side of the pelvis.  
Physical examination revealed a scar on the right shoulder 
with muscle damage, and a scar on the right side of the 
paraspinal muscle at the L5 level with muscle damage.  The 
diagnosis was cervical and lumbar degenerative disc disease, 
but the examining physician did not feel that the level of 
the veteran's injuries from his "mining accident" led to an 
etiological source of his lumbar and cervical degenerative 
disease.

The Board notes that the VA examiner did not review the 
veteran's records.  Moreover, the physician's 
characterization of the source of the veteran's injuries as a 
mining accident is, at best, confusing, and casts some doubt 
as to his understanding of the history of the injury.  

A January 2003 VA examination opined that the veteran's 
cervical and lumbar problems are less likely than not related 
to his injury in the military.  The examining physician 
stated he reviewed part, but not all, of the veteran's 
records, and part, but not all, of the letters written by the 
veteran's private orthopedist.  The Board further notes that 
he apparently did not review the details of the 
correspondence from the veteran's private orthopedist, as he 
did not comment on the private physician's discussions 
relating specific service medical entry records to the 
veteran's current cervical and lumbar problems.

The Board notes that the examining physician provided no 
rationale for his opinion discounting the 1967 injuries as 
the etiology of the veteran's cervical and lumbar problems, 
and no alternative etiology for the veteran's cervical and 
lumbar problems.  He admits that it is "not unreasonable" 
that a traumatic back injury in the 1960's could, in time, 
develop into worsening degenerative changes.  He then goes on 
to say that the types of degenerative changes he found in the 
veteran are, "often seen" in patients without any 
antecedent trauma, and that it is "not unheard of" that 
people develop degenerative disc disease who are without 
previous trauma.

There is clearly a difference of medical opinion in this 
case.  The private examiner apparently feels strongly that 
the degenerative joint disease of the cervical spine and of 
the lumbosacral spine is related to the trauma suffered by 
the veteran as a result of an explosion in Vietnam.  The 
Board notes that service connection has already been granted 
for a number of disabilities as related to that explosion.  
The VA opinions discount the inservice trauma as a cause and 
appear to suggest that the degenerative joint disease is more 
likely due to the normal aging process.  After reviewing the 
opposing medical opinions in light of the veteran's service, 
the Board believes that there exists an approximate balance 
of the positive evidence with the negative evidence.  Under 
such circumstances, service connection is warranted.  38 
U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for degenerative joint 
disease of the cervical spine is warranted.  Entitlement to 
service connection for degenerative joint disease of the 
lumbosacral spine is warranted.  To this extent, the appeal 
is granted. 




	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


